DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

3.	Claims 1-21 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 3-8-2021, with respect to the rejections of the claims made under 35 USC Sec. 102 have been fully considered and are persuasive.  These rejections have been withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows:  

IN THE SPECIFICATION:

Please amend paragraph [0001] as shown below:

[0001]    This application is a continuation of United States Patent Application No.
15/469,119, filed March 24, 2017, now U.S. Patent No. 10,411,879, issued Sept. 10, 2019, which is a continuation-in-part of United States Patent Application No. 15/081,447, filed March 25, 2016, each of which is hereby incorporated by reference herein in its entirety.

IN THE CLAIMS:
Please amend claims 1, 8 and 15 as shown below:

1.  A method for transmitting encrypted messages, comprising:
encrypting, using a first application being executed by a hardware processor, a first message using a first public key corresponding to a second application to form a first encrypted message;


	transmitting the first encrypted message and the second public key to the second 
application;
receiving, from the second application, a second message encrypted using the second public key:
	decrypting the second message using the first private key: and 
after transmitting the first encrypted message and the second public key to the second application and decrypting the second message using the first private key:
generating, by the first application, a third public key and a second private key in response to a next encrypted message being about to be transmitted, wherein the
next encrypted message was encrypted using the first private key:
transmitting the next encrypted message and the third public key to the second application.


8.    A system for transmitting encrypted messages, the system comprising:
a hardware processor that is programmed to:
encrypt, using a first application, a first message using a first public key
corresponding to a second application to form a first encrypted message;
generate, by the first application, a second public key and a first private key in response to the first encrypted message being about to be transmitted;


receive, from the second application, a second message encrypted using the second public key;
decrypt the second message using the first private key: and
after transmitting the first encrypted message and the second public key to the second application and decrypting the second message using the first private key:
generate, by the first application, a third public key and a second private key in response to a next encrypted message being about to be transmitted,
wherein the next encrypted message was encrypted using the first private key:
transmit the next encrypted message and the third public key to the second application.


15.    A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for transmitting encrypted messages, the method comprising:
encrypting, using a first application, a first message using a first public key corresponding to a second application to form a first encrypted message;
generating, by the first application, a second public key and a first private key in response to the first encrypted message being about to be transmitted;
transmitting the first encrypted message and the second public key to the second application;
receiving, from the second application, a second message encrypted using the second public key;
decrypting the second message using the first private key: and 
after transmitting the first encrypted message and the second public key to the second application and decrypting the second message using the first private key:
generating, by the first application, a third public key and a second private key in response to a next encrypted message being about to be transmitted, wherein the
next encrypted message was encrypted using the first private key:
transmitting the next encrypted message and the third public key to the second application.



Allowable Subject Matter
6.	Claims 1-21 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art in the field does not teach the combination of features of the claimed invention, particularly including steps for transmitting an encrypted message comprising the steps of: after transmitting the first encrypted message and the second public key to the second application and decrypting the second message using the first private key: generating, by the first application, a third public key and a second private key in response to a next encrypted message being about to be transmitted, wherein the next encrypted message was encrypted using the first private key: and transmitting the next encrypted message and the third public key to the second application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL E CALLAHAN whose telephone number is (571)272-3869.  The examiner works a part-time schedule and can normally be reached from 9pm to 5pm on Thursday, Friday, Monday, and Tuesday of the first and second weeks of the USPTO PALM biweeks.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PAUL E CALLAHAN/Examiner, Art Unit 2437